Case 2:20-cv-02460-MSN-cgc Document 1-1 Filed 06/26/20 Page 1of38 PagelD 11

OPEN ACCESS PLUS MEDICAL
BENEFITS

Health Savings Account

Plan 1

EFFECTIVE DATE: January 1, 2018

ASO6
3336431

This document printed in June, 2018 takes the place of any documents previously issued to you which
described your benefits.

Printed in U.S.A.
Case 2:20-cv-02460-MSN-cgc Document 1-1 Filed 06/26/20 Page 2 of 38 PagelD 12
Case 2:20-cv-02460-MSN-cgc Document 1-1 Filed 06/26/20 Page 3o0f 38 PagelD 13

Table of Contents

 

 

 

 

 

 

 

 

 

Important Information.........0000 srvesenevenecaseeres
Special Plan Provisions............. sis AidUDkensoenpanssencnencn
Important Notices . se raNECURREE
Important Information — dervieenrercensenenenesen
How To File Your Claim = se ee SAAREAMAAAMiAasaanAnannis 10
Bligibility’=.E fective. Date ccnsssmeonuccrmnnmnonnnnmmamimmememnnmnnumamannansnmnal
Employee INSurane? sississcccsncsacerearesuanenansannnsnmnanpa denne ansrmieninaerin HTT NER ESET LOSS 11
Waitt Period sco svesssranaeonsnnanmnannenr ean nna Ravan ca a A REA 11
Dependent Insiranee vy sesscsscss cueonanen sunny eres care aaceaeeuaen a tei eR ene 11
Important Information About Your Medical Plan............ auxnsne 11
Open Access Plus Medical Benefits ee ‘ wil3
PTS CISL Goss ces sa een vesecs sescasariecaceastvaniiua av ayhsnets nas uate iRbaepbdhanestadeeseeadnnd aperanendeedneantecenarsaseneraconesnnsnranoeonnsnenners 13
Certification Requirements - Out-of-Network...........ecsccesesessssesscsseeenssesensnesensensesensessanenconseesseseesesnsearscsvacateceeneess 28
Prior Authorization/Pre-Authorized .........cscssssessrsessssssstensnsssaversucassnsensenseasensarseanssasausussacasarsneasarsesusasaassscacaesseseaes 28
Covered Expenses ........sescssssccssessesenssescsesensesetseseseaconscaeaesestasneeseneseacneseaesesessuanensesscaeseensuesenesesensseseaeaeseaeenensseseass 29
Prescription Drug Benefits saannsit
Phe: SChedules wassssersnasnmeamennanennaeniammecennsnem axenic snes seen RMTERe 39
Covered Expenses cssnscssnsommecnescrcanara wa raararem ean a 43
Lifiitatl G88 wcysacemuesaancerensiaen ayaa aE ial RENNIE eS N 44
WUE PAV OTST sce pee crore cco over esvesence prac cece eune eae reee eer oreracsaceys okazc sas es ccUaatWscy Gy SAGTia NeAdAT Sha gepsend naneantarenenacens 45
BUR CUS IO TS pss sacra tececeuranssticasesescs sen iccvereasunhdddennihaed¥ eatertannenenmnencaneznrancacnnansanensunereemenegnnnrstasnnezaneannancamnatencomressaraaqnene 45
Reimbursement/Filing a Claim... eecccsscscescescsceseeeseesesesesseessceseneseeseasseseesesescesesseaesaessseeseeseseaescesessesesesescsceeceaees 46

Exclusions, Expenses Not Covered and General Limitations.........csssssssssesssosssssssssessseesessseeens 46
Coordination Of Benefits...........ssccccsssscssrssvssssssessesssvesssassessessassassassessessesssseseseas See AD
Expenses For Which A Third Party May Be Responsible ..........sccsccssssssssssssssssssssseseessssceeseesese 5 I

 

 

 

Payment of Benefits asians teasasvysennesty “a3
Termination of Insurance sai aianaauai wd
EMplOyces ........s.cccseerseseersssertevennrscnsnnssonsesesesseseseescsavanessuansnaneeatansassnsnansnsnanesssaessasansensnnsaensesseetazsneeasnetaesneaseanenss 453
Dependent .0.....escsssscsesssseessescescssensessseseeesesecsecsseassessssscsnecosteeesssesseesssensestessesssnessssssesseacsstscseseesceneasseeearsesensteene 54
ReSCISSIONS .........sccecesccesesceeerscececeeesenestsentsencusessssnssencerseneneseseasssseasssessseseacsesesensssssenesencarsseueseseasvessareeseaseaseaeeeseasssees 54
Federal Requirements ... sean isin
Notice of Provider Diréetoty/ Network svsccscessecescruascsrecesscsrresaecsscoscuscencuaacaveseesssaiveasap tees vausiieiviaiaeaeaaadbeasstaaVtcandne 54
Qualified Medical Child Support Order (QMCSO) .u.....eeceececcsesescssseceseecseseescesesescenenseesecaesenceeseecaeseasnenearsesenenenvens 54
Special Enrollment Rights Under the Health Insurance Portability & Accountability Act (HIPAA) uu... 55
Effect of Section 125 Tax Regulations on This Plani.........ccccescccsssssssssessesessssseeeesesesssnessoesansaeeascassesesseeresseeseacsees 56
Eligibility for Coverage for Adopted Children... eeccesssssescssssseseeesescssseseaesessscesescesecaeseseasaeeceesesenenesensaneeaennss Sf
Coverage for Maternity Hospital Stay ............-sscscecessssesensessesssecesseseeseesesssesescsesesesesseacaresensatseassescassessassuseasseeeasanes 57

Women’s Health and Cancer Rights Act (WHCRA) ..........:cssssssssssessssesssscsssacssesessssssesesssasesenseeseesessesectesesneneese 57
Case 2:20-cv-02460-MSN-cgc Document 1-1 Filed 06/26/20 Page 4 of 38

Group Plan Coverage Instead of Medicaid... ee eee
Requirements of Medical Leave Act of 1993 eis mvata) (FMLA). a teeter ee ee eee etre

Uniformed Services Employment and Re-Employment Rights Act of 1994 (USERRA)... ccccceseseseeresteneeees
Claim Deterthination Procedures Tider BRISA. cccvsccscssuuscsessaoawesconscersevinnancncncnesetaenitssauanepsscesticecures eckesniabanesed

IAppoitiitient of AMthOrived Representative iss. cccscecicscnnsceseiccssicuccnisgsncesmauseestcnsesusimeeunranevmoreeucrecanencuent
Medical - When You Have a Complaint or an Appeal .......c.ccccsscsssssesssssssscsssssenssseenstesensssssnsersseessenseessenans
COBRA: Confinnation Rights: Under Fedetal Laws vccssissesscssvarsseetesstessscnscstesstasvacssensunssscssuevascccwasezcsenssese
ERISA Required Infor OM sccssscssivessesssvsessesvarsasessansseesseansucrrasusaecnvssncainastenescsavsaaasisnianeisecossrsaseriaeeis

Definitions asswhssbbbnsennsnasssasnsnseiassissdiediesevainannannstseedoesdaialniaawsasinebs
What You Should Know About Cigna Choice Fund® — Health Savings Account.........

PagelD 14

soveree 6
wvsnsuen |B
Case 2:20-cv-02460-MSN-cgc Document 1-1 Filed 06/26/20 Page 5of38 PagelD 15

Important Information

THIS IS NOT AN INSURED BENEFIT PLAN. THE BENEFITS DESCRIBED IN THIS BOOKLET OR
ANY RIDER ATTACHED HERETO ARE SELF-INSURED BY {gg . WHICH IS
RESPONSIBLE FOR THEIR PAYMENT. CIGNA HEALTH AND LIFE INSURANCE COMPANY
(CIGNA) PROVIDES CLAIM ADMINISTRATION SERVICES TO THE PLAN, BUT CIGNA DOES NOT
INSURE THE BENEFITS DESCRIBED.

THIS DOCUMENT MAY USE WORDS THAT DESCRIBE A PLAN INSURED BY CIGNA. BECAUSE
THE PLAN IS NOT INSURED BY CIGNA, ALL REFERENCES TO INSURANCE SHALL BE READ TO
INDICATE THAT THE PLAN IS SELF-INSURED. FOR EXAMPLE, REFERENCES TO "CIGNA,"
"INSURANCE COMPANY," AND "POLICYHOLDER" SHALL BE DEEMED TO MEAN YOUR
"EMPLOYER" AND "POLICY" TO MEAN "PLAN" AND "INSURED" TO MEAN "COVERED" AND
"INSURANCE" SHALL BE DEEMED TO MEAN "COVERAGE."

HC-NOT89
Case 2:20-cv-02460-MSN-cgc Document 1-1 Filed 06/26/20 Page 6 of 38 PagelD 16

Explanation of Terms

You will find terms starting with capital letters throughout your certificate. To help you understand your benefits, most of these terms
are defined in the Definitions section of your certificate.

The Schedule

The Schedule is a brief outline of your maximum benefits which may be payable under your insurance. For a full description
of each benefit, refer to the appropriate section listed in the Table of Contents.
Case 2:20-cv-02460-MSN-cgc Document 1-1 Filed 06/26/20 Page 7 of 38 PagelD 17

Né Cigna.

 

Special Plan Provisions

When you select a Participating Provider, this Plan pays a
greater share of the costs than if you select a non-Participating
Provider. Participating Providers include Physicians, Hospitals
and Other Health Care Professionals and Other Health Care
Facilities. Consult your Physician Guide for a list of
Participating Providers in your area. Participating Providers
are committed to providing you and your Dependents
appropriate care while lowering medical costs.

Services Available in Conjunction With Your Medical
Plan

The following pages describe helpful services available in
conjunction with your medical plan. You can access these
services by calling the toll-free number shown on the back of
your ID card.

HC-SPP44 04-17

Case Management

Case Management is a service provided through a Review
Organization, which assists individuals with treatment needs
that extend beyond the acute care setting. The goal of Case
Management is to ensure that patients receive appropriate care
in the most effective setting possible whether at home, as an
outpatient, or an inpatient in a Hospital or specialized facility.
Should the need for Case Management arise, a Case
Management professional will work closely with the patient,
his or her family and the attending Physician to determine
appropriate treatment options which will best meet the
patient's needs and keep costs manageable. The Case Manager
will help coordinate the treatment program and arrange for
necessary resources. Case Managers are also available to
answer questions and provide ongoing support for the family
in times of medical crisis.

Case Managers are Registered Nurses (RNs) and other
credentialed health care professionals, each trained in a
clinical specialty area such as trauma, high risk pregnancy and
neonates, oncology, mental health, rehabilitation or general
medicine and surgery. A Case Manager trained in the
appropriate clinical specialty area will be assigned to you or
your dependent. In addition, Case Managers are supported by
a panel of Physician advisors who offer guidance on up-to-
date treatment programs and medical technology. While the
Case Manager recommends alternate treatment programs and
helps coordinate needed resources, the patient's attending
Physician remains responsible for the actual medical care.

e You, your dependent or an attending Physician can request
Case Management services by calling the toll-free number
shown on your ID card during normal business hours,
Monday through Friday. In addition, your employer, a claim
office or a utilization review program (see the PAC/CSR
section of your certificate) may refer an individual for Case
Management.

e The Review Organization assesses each case to determine
whether Case Management is appropriate.

e You or your Dependent is contacted by an assigned Case
Manager who explains in detail how the program works.
Participation in the program is voluntary - no penalty or
benefit reduction is imposed if you do not wish to
participate in Case Management.

e Following an initial assessment, the Case Manager works
with you, your family and Physician to determine the needs
of the patient and to identify what alternate treatment
programs are available (for example, in-home medical care
in lieu of an extended Hospital convalescence). You are not
penalized if the alternate treatment program is not followed.

e The Case Manager arranges for alternate treatment services
and supplies, as needed (for example, nursing services or a
Hospital bed and other Durable Medical Equipment for the
home).

e The Case Manager also acts as a liaison between the insurer,
the patient, his or her family and Physician as needed (for
example, by helping you to understand a complex medical
diagnosis or treatment plan).

e Once the alternate treatment program is in place, the Case
Manager continues to manage the case to ensure the
treatment program remains appropriate to the patient's
needs.

While participation in Case Management is strictly voluntary,
Case Management professionals can offer quality, cost-
effective treatment alternatives, as well as provide assistance
in obtaining needed medical resources and ongoing family
support in a time of need.

HC-SPP2 04-10
Vi

Additional Programs

We may, from time to time, offer or arrange for various
entities to offer discounts, benefits, or other consideration to
our members for the purpose of promoting the general health
and well being of our members. We may also arrange for the
reimbursement of all or a portion of the cost of services

 

myCigna.com
Case 2:20-cv-02460-MSN-cgc Document 1-1 Filed 06/26/20 Page 8 of 38 PagelD 18

X@ Cigna.

 

provided by other parties to the Policyholder. Contact us for
details regarding any such arrangements.

HC-SPP3 04-10
vi

Care Management and Care Coordination Services

Your plan may enter into specific collaborative arrangements
with health care professionals committed to improving quality
care, patient satisfaction and affordability. Through these
collaborative arrangements, health care professionals commit
to proactively providing participants with certain care
management and care coordination services to facilitate
achievement of these goals. Reimbursement is provided at
100% for these services when rendered by designated health
care professionals in these collaborative arrangements.

HC-SPP27 06-15
vi

Important Notices
Direct Access to Obstetricians and Gynecologists

You do not need prior authorization from the plan or from any
other person (including a primary care provider) in order to
obtain access to obstetrical or gynecological care from a health
care professional in our network who specializes in obstetrics
or gynecology. The health care professional, however, may be
required to comply with certain procedures, including
obtaining prior authorization for certain services, following a
pre-approved treatment plan, or procedures for making
referrals. For a list of participating health care professionals
who specialize in obstetrics or gynecology, visit
www.mycigna.com or contact customer service at the phone
number listed on the back of your ID card.

Selection of a Primary Care Provider

This plan generally allows the designation of a primary care
provider. You have the right to designate any primary care
provider who participates in the network and who is available
to accept you or your family members. For information on

how to select a primary care provider, and for a list of the
participating primary care providers, visit www.mycigna.com
or contact customer service at the phone number listed on the
back of your ID card.

For children, you may designate a pediatrician as the primary
care provider.

HC-NOTS 01-11

Important Information
Rebates and Other Payments

Cigna or its affiliates may receive rebates or other
remuneration from pharmaceutical manufacturers in
connection with certain Medical Pharmaceuticals covered
under your plan and Prescription Drug Products included on
the Prescription Drug List. These rebates or remuneration are
not obtained on you or your Employer’s or plan’s behalf or for
your benefit. Cigna, its affiliates and the plan are not obligated
to pass these rebates on to you, or apply them to your plan’s
Deductible if any or take them into account in determining
your Copayments and/or Coinsurance. Cigna and its affiliates
or designees, conduct business with various pharmaceutical
manufacturers separate and apart from this plan’s Medical
Pharmaceutical and Prescription Drug Product benefits. Such
business may include, but is not limited to, data collection,
consulting, educational grants and research. Amounts received
from pharmaceutical manufacturers pursuant to such
arrangements are not related to this plan. Cigna and its
affiliates are not required to pass on to you, and do not pass on
to you, such amounts.

Coupons, Incentives and Other Communications

At various times, Cigna or its designee may send mailings to
you or your Dependents or to your Physician that
communicate a varicty of messages, including information
about Medical Pharmaceuticals and Prescription Drug
Products. These mailings may contain coupons or offers from
pharmaceutical manufacturers that enable you or your
Dependents, at your discretion, to purchase the described
Medical Pharmaceutical and Prescription Drug Product at a
discount or to obtain it at no charge. Pharmaceutical
manufacturers may pay for and/or provide the content for
these mailings. Cigna, its affiliates and the plan are not
responsible in any way for any decision you make in
connection with any coupon, incentive, or other offer you may
receive from a pharmaceutical manufacturer or Physician.

If Cigna determines that a Pharmacy, pharmaceutical
manufacturer or other third party is or has waived, reduced, or
forgiven any portion of the charges and/or any portion of
Copayment, Deductible, and/or Coinsurance amount(s) you
are required to pay for a Prescription Drug Product without
Cigna’s express consent, then Cigna in its sole discretion shall
have the right to deny the payment of plan benefits in
connection with the Prescription Drug Product, or reduce the
benefits in proportion to the amount of the Copayment,
Deductible, and/or Coinsurance amounts waived, forgiven or
reduced, regardless of whether the Pharmacy, pharmaceutical
manufacturer or other third party represents that you remain
responsible for any amounts that your plan does not cover. In
the exercise of that discretion, Cigna shall have the right to
require you to provide proof sufficient to Cigna that you have

 

myCigna.com
Case 2:20-cv-02460-MSN-cgc Document 1-1 Filed 06/26/20 Page 9 of 38 PagelD 19

aa ite

Aé Cigna.

 

made your required cost share payment(s) prior to the payment
of any benefits by the plan. For example, if you use a coupon
provided by a pharmaceutical manufacturer or other third
party that discounts the cost of a Prescription Drug Product,
Cigna may, in its sole discretion, reduce the benefits provided
under the plan in proportion to the amount of the Copayment,
Deductible, and/or Coinsurance amounts to which the value of
the coupon has been applied by the Pharmacy or other third
party, and/or exclude from accumulation toward any plan
Deductible or Out-of-Pocket Maximum the value of any
coupon applied to any Copayment, Deductible and/or
Coinsurance you are required to pay.

HC-IMP188 10-16
Vi

Discrimination is Against the Law
Cigna complies with applicable Federal civil rights laws and
does not discriminate on the basis of race, color, national
origin, age, disability or sex. Cigna does not exclude people or
treat them differently because of race, color, national origin,
age, disability or sex.
Cigna:
e Provides free aids and services to people with disabilities to
communicate effectively with us, such as:
e Qualified sign language interpreters
e Written information in other formats (large print, audio,
accessible electronic formats, other formats).

e Provides free language services to people whose primary
language is not English, such as:

e Qualified interpreters
e Information written in other languages.

If you need these services, contact customer service at the toll-
free phone number shown on your ID card, and ask a
Customer Service Associate for assistance.

If you believe that Cigna has failed to provide these services
or discriminated in another way on the basis of race, color,
national origin, age, disability or sex, you can file a grievance

by sending an email to ACAGrievance@cigna.com or by

writing to the following address:
Cigna
Nondiscrimination Complaint Coordinator
P.O. Box 188016
Chattanooga, TN 37422

If you need assistance filing a written grievance, please call
the number on the back of your ID card or send an email to

ACAGrievance@cigna.com. You can also file a civil rights

complaint with the U.S. Department of Health and Human

Services, Office for Civil Rights electronically through the
Office for Civil Rights Complaint Portal, available at
https://ocrportal.hhs.gov/ocr/portal/lobby.jsf, or by mail at:

U.S. Department of Health and Human Services
200 Independence Avenue, SW

Room 509F, HHH Building

Washington, D.C. 20201

1-800-368-1019, 800-537-7697 (TDD)

Complaint forms are available at
http://www.hbhs.gov/ocr/office/file/index. html.

HC-NOT96 O7-17

Proficiency of Language Assistance Services

English — ATTENTION: Language assistance services, free
of charge, are available to you. For current Cigna customers,
call the number on the back of your ID card. Otherwise, call
1.800.244.6224 (TTY: Dial 711).

Spanish — ATENCION: Hay servicios de asistencia de
idiomas, sin cargo, a su disposicidn. Si es un cliente actual de
Cigna, llame al nimero que figura en el reverso de su tarjeta
de identificacién. Si no lo es, llame al 1.800.244.6224 (los
usuarios de TTY deben llamar al 711).

Chinese — tH : QT TA) Ree Behe ae ee BARTS ©
SIA Cigna KIRA SP > RELAY ID -S EPA SEE
FL Poa BLES 1.800.244.6224 (HERES : F711) ©

Vietnamese — XIN LUU Y: Quy vi duge cap dich vu tro gitp
vé ng6n ngit mién phi. Danh cho khach hang hién tai cia
Cigna, vui long goi sb & mat sau thé H6i vién. Cac trrdng hop
khac xin goi s6 1.800.244.6224 (TTY: Quay s6 711).

Korean — #9): SOE APSOALE AP, C10} Al Sl
AHA SRS OSos + QSEUCh. AAW Cigna
APRA SAAS ID AS HHO] WE Assos
OAbSHZALALO, FJEF CLE BWolL 1.900.244.6224
(TTY: CHO|S 71)HOR ASpseqalo.

Tagalog -PAUNAWA: Makakakuha ka ng mga serbisyo sa
tulong sa wika nang libre. Para sa mga kasalukuyang customer
ng Cigna, tawagan ang numero sa likuran ng iyong ID card. O
kaya, tumawag sa 1.800.244.6224 (TTY: I-dial ang 711).

Russian — BHAMAHHE: gam moryr npesocTaBaTb
OecraTHbIe ycryrn nepesoga. Ecmu Bal ye yuacTByeTe B
tulaHe Cigna, HO3BOHHTe 10 HOMEpy, YKa3aHHOMY Ha
o6paTHoii cropone Balle uAeHTHpUKAaNHOHHOH KapToukH
yuacTauka miana. Eciu Bhi He ABJLIETeECh YAaCTHHKOM OAHOFO
H3 HalllMX TW1aHOB, NOSBOHUTE 110 HOMepy 1.800.244.6224
(TUN 71D).

 

myCigna.com
Case 2:20-cv-02460-MSN-cgc Document 1-1 Filed 06/26/20 Page 10 0f 38 PagelD 20

Sé@ Cigna.

 

Dea} pS) Aatis dlaall das jill Glas sly) cla - Arabie
ASB eb gle Gy sdall of Jy Jai! clay Gulla) Cigna
ATLL hetl : TTY) 1.800.244.6224 2 ead sh Aros

French Creole - ATANSYON: Gen sévis éd nan lang ki
disponib gratis pou ou. Pou kliyan Cigna yo, rele nimewo ki
déyé kat ID ou. Sinon, rele nimewo 1.800.244.6224

(TTY: Rele 711).

French — ATTENTION: Des services d’aide linguistique vous
sont proposés gratuitement. Si vous étes un client actuel de
Cigna, veuillez appeler le numéro indiqué au verso de votre
carte d’identité. Sinon, veuillez appeler le numéro
1.800.244.6224 (ATS : composez le numéro 711).

Portuguese —- ATENCAO: Tem ao seu dispor servicos de
assisténcia linguistica, totalmente gratuitos. Para clientes
Cigna atuais, ligue para o nimero que se encontra no verso do
seu cartéo de identificagao. Caso contrario, ligue para
1.800.244.6224 (Dispositivos TTY: marque 711).

Polish - UWAGA: w celu skorzystania z dostgpnej,
bezplatnej pomocy jezykowej, obecni klienci firmy Cigna
moga dzwoni¢ pod numer podany na odwrocie karty
identyfikacyjnej. Wszystkie inne osoby prosimy o
skorzystanie z numeru | 800 244 6224 (TTY: wybierz 711).

Japanese —

RBA: BRBCHSHSEA, RHOSBREY—
EARCAMAUEETES, HEMCignaM

BSikit, DA—-FRHOBRBSEC. SBHICTC
WR CTE SLY, EOMOAIL, 1.800.244.6224 (TTY:
711) HC. SBI CBR<K HEL,

Italian - ATTENZIONE: Sono disponibili servizi di
assistenza linguistica gratuiti. Per i clienti Cigna attuali,
chiamare il numero sul retro della tessera di identificazione.
In caso contrario, chiamare il numero 1.800.244.6224 (utenti
TTY: chiamare il numero 711).

German — ACHTUNG: Die Leistungen der
Sprachunterstiitzung stehen Thnen kostenlos zur Verfiigung.
Wenn Sie gegenwirtiger Cigna-Kunde sind, rufen Sie bitte die
Nummer auf der Riickseite Ihrer Krankenversicherungskarte
an. Andernfalls rufen Sie 1.800.244.6224 an (TTY: Wahlen
Sie 711).

DEN 5 By po Ay ght} SUS Silas :4a 5 — Persian (Farsi)
oslo shad Ly Gb Cigna sted dhe tke sls opie A! Le

Ly Sy gueniyh ue 39 ap ey ba Caled ill’ GJS Cus po 48
TON SY 0 Sp 5 Gil o lat) a 8G Usd 1.800.244.6224 od
(2S 5 Bo bad 71] oak

HC-NOT97 07-17

How To File Your Claim

There’s no paperwork for In-Network care. Just show your
identification card and pay your share of the cost, if any; your
provider will submit a claim to Cigna for reimbursement. Out-
of-Network claims can be submitted by the provider if the
provider is able and willing to file on your behalf. If the
provider is not submitting on your behalf, you must send your
completed claim form and itemized bills to the claims address
listed on the claim form.

You may get the required claim forms from the website listed
on your identification card or by using the toll-free number on
your identification card.

CLAIM REMINDERS

e BE SURE TO USE YOUR MEMBER ID AND
ACCOUNT/GROUP NUMBER WHEN YOU FILE
CIGNA’S CLAIM FORMS, OR WHEN YOU CALL
YOUR CIGNA CLAIM OFFICE.

YOUR MEMBER ID IS THE ID SHOWN ON YOUR
BENEFIT IDENTIFICATION CARD.

YOUR ACCOUNT/GROUP NUMBER IS SHOWN ON
YOUR BENEFIT IDENTIFICATION CARD.

e BE SURE TO FOLLOW THE INSTRUCTIONS LISTED
ON THE BACK OF THE CLAIM FORM CAREFULLY
WHEN SUBMITTING A CLAIM TO CIGNA.

Timely Filing of Out-of-Network Claims

Cigna will consider claims for coverage under our plans when
proof of loss (a claim) is submitted within 180 days for Out-
of-Network benefits after services are rendered. If services are
rendered on consecutive days, such as for a Hospital
Confinement, the limit will be counted from the last date of
service. If claims are not submitted within 180 days for Out-
of-Network benefits, the claim will not be considered valid
and will be denied.

WARNING: Any person who knowingly and with intent to
defraud any insurance company or other person files an
application for insurance or statement of claim containing any
materially false information; or conceals for the purpose of
misleading, information concerning any material fact thereto,
commits a fraudulent insurance act.

HC-CLM25 01-11
Vil

 

10

myCigna.com
Case 2:20-cv-02460-MSN-cgc Document 1-1

S@ Cigna.

Filed 06/26/20 Page 11of38 PagelD 21

 

Eligibility - Effective Date

Employee Insurance
This plan is offered to you as an Employee.
Eligibility for Employee Insurance

You will become eligible for insurance on the day you
complete the waiting period if:

e you are in a Class of Eligible Employees; and

e you are an eligible full-time Employee, as defined by your
Employer, who normally works at least 30 hours a week; or

e you are an eligible part-time Employee who normally works
at least 20 hours a week; and

* you pay any required contribution.

If you were previously insured and your insurance ceased, you

must satisfy the Waiting Period to become insured again. If

your insurance ceased because you were no longer employed

in a Class of Eligible Employees, you are not required to

satisfy any waiting period if you again become a member of a

Class of Eligible Employees within one year after your

insurance ceased.

Eligibility for Dependent Insurance

You will become eligible for Dependent insurance on the later
of:

e the day you become eligible for yourself; or
e the day you acquire your first Dependent.

Waiting Period

The first day of the month following date of hire.

Classes of Eligible Employees

Each Employee as reported to the insurance company by your
Employer.

Effective Date of Employee Insurance

You will become insured on the date you elect the insurance
by signing an approved payroll deduction or enrollment form,
as applicable, but no earlier than the date you become eligible.

You will become insured on your first day of eligibility,
following your election, if you are in Active Service on that
date, or if you are not in Active Service on that date due to
your health status.

Late Entrant - Employee

You are a Late Entrant if;

e you elect the insurance more than 31 days after you become
eligible; or

e you again elect it after you cancel your payroll deduction (if
required).

Dependent Insurance

For your Dependents to be insured, you will have to pay the
required contribution, if any, toward the cost of Dependent
Insurance.

Effective Date of Dependent Insurance

Insurance for your Dependents will become effective on the
date you elect it by signing an approved payroll deduction
form (if required), but no earlier than the day you become
eligible for Dependent Insurance. All of your Dependents as
defined will be included.

Your Dependents will be insured only if you are insured.
Late Entrant — Dependent
You are a Late Entrant for Dependent Insurance if:

e you elect that insurance more than 31 days after you
become eligible for it; or

e you again elect it after you cancel your payroll deduction (if
required).

Exception for Newborns

Any Dependent child born while you are insured will become
insured on the date of his birth if you elect Dependent
Insurance no later than 31 days after his birth. If you do not
elect to insure your newborn child within such 31 days,
coverage for that child will end on the 31st day. No benefits
for expenses incurred beyond the 31st day will be payable.

HC-ELG154 04-17M

Important Information About Your
Medical Plan

Details of your medical benefits are described on the
following pages.

Opportunity to Select a Primary Care Physician
Choice of Primary Care Physician:

This medical plan does not require that you select a Primary
Care Physician or obtain a referral from a Primary Care
Physician in order to receive all benefits available to you
under this medical plan. Notwithstanding, a Primary Care
Physician may serve an important role in meeting your health
care needs by providing or arranging for medical care for you
and your Dependents. For this reason, we encourage the use of
Primary Care Physicians and provide you with the opportunity
to select a Primary Care Physician from a list provided by
Cigna for yourself and your Dependents. If you choose to
select a Primary Care Physician, the Primary Care Physician
you select for yourself may be different from the Primary Care
Physician you select for each of your Dependents.

 

11

myCigna.com
Case 2:20-cv-02460-MSN-cgc Document 1-1 Filed 06/26/20

4? Cigna.

Page 12 of 38 PagelD 22

 

Changing Primary Care Physicians:

You may request a transfer from one Primary Care Physician
to another by contacting us at the member services number on
your ID card. Any such transfer will be effective on the first
day of the month following the month in which the processing
of the change request is completed.

In addition, if at any time a Primary Care Physician ceases to
be a Participating Provider, you or your Dependent will be
notified for the purpose of selecting a new Primary Care
Physician.

HC-IMP212 01-18

 

12

myCigna.com
Case 2:20-cv-02460-MSN-cgc Document 1-1 Filed 06/26/20 Page 13 0f 38 PagelD 23

Oe,

Rg f,

Sst 6g
.

Aé Cigna.

 

 

Open Access Plus Medical Benefits
The Schedule

 

For You and Your Dependents

 

Open Access Plus Medical Benefits provide coverage for care In-Network and Out-of-Network. To receive Open Access
Plus Medical Benefits, you and your Dependents may be required to pay a portion of the Covered Expenses for services
and supplies. That portion is the Deductible or Coinsurance.

When you receive services from an In-Network Provider, remind your provider to utilize In-Network Providers for x-rays,
lab tests and other services to ensure the cost may be considered at the In-Network level.

If you are unable to locate an In-Network Provider in your area who can provide you with a service or supply that is
covered under this plan, you must call the number on the back of your I.D. card to obtain authorization for Out-of-
Network Provider coverage. If you obtain authorization for services provided by an Out-of-Network Provider, benefits for
those services will be covered at the In-Network benefit level.

 

Coinsurance

The term Coinsurance means the percentage of charges for Covered Expenses that an insured person is required to pay
under the plan.

Deductibles

Deductibles are expenses to be paid by you or your Dependent. Deductibles are in addition to any Coinsurance. Once the
Deductible maximum in The Schedule has been reached, you and your family need not satisfy any further medical
deductible for the rest of that year.

 

Out-of-Pocket Expenses - For In-Network Charges Only

Out-of-Pocket Expenses are Covered Expenses incurred for charges that are not paid by the benefit plan because of any
Deductibles or Coinsurance. Such Covered Expenses accumulate to the Out-of-Pocket Maximum shown in the Schedule.
When the Out-of-Pocket Maximum is reached, all Covered Expenses, except charges for non-compliance penalties, are
payable by the benefit plan at 100%.

Out-of-Pocket Expenses - For Out-of-Network Charges Only

Out-of-Pocket Expenses are Covered Expenses incurred for charges that are not paid by the benefit plan. The following
Expenses contribute to the Out-of-Pocket Maximum, and when the Out-of-Pocket Maximum shown in The Schedule is
reached, they are payable by the benefit plan at 100%:

 

e Coinsurance.
e Plan Deductible.

Once the Out-of-Pocket Maximum is reached for covered services that apply to the Out-of-Pocket Maximum, any benefit
deductibles are no longer required.

The following Out-of-Pocket Expenses and charges do not contribute to the Out-of-Pocket Maximum, and they are not
payable by the benefit plan at 100% when the Out-of-Pocket Maximum shown in The Schedule is reached:

e Non-compliance penalties.
e Any benefit deductibles not listed above as accumulating to the Out-of-Pocket maximum.
e Provider charges in excess of the Maximum Reimbursable Charge.

 

 

 

 

13 myCigna.com
Case 2:20-cv-02460-MSN-cgc Document 1-1 Filed 06/26/20 Page 14 0f 38 PagelD 24

a ye %

4# Cigna.

 

 

Open Access Plus Medical Benefits
The Schedule

 

Accumulation of Plan Deductibles and Out-of-Pocket Maximums

Deductibles and Out-of-Pocket Maximums will cross-accumulate (that is, In-Network will accumulate to Out-of-Network
and Out-of-Network will accumulate to In-Network). All other plan maximums and service-specific maximums (dollar
and occurrence) also cross-accumulate between In- and Out-of-Network unless otherwise noted.

 

Note:
For information about your health fund benefit and how it can help you pay for expenses that may not be covered under
this plan, refer to “What You Should Know about Cigna Choice Fund”.

 

Multiple Surgical Reduction

Multiple surgeries performed during one operating session result in payment reduction of 50% to the surgery of lesser
charge. The most expensive procedure is paid as any other surgery.

 

Assistant Surgeon and Co-Surgeon Charges

Assistant Surgeon

The maximum amount payable will be limited to charges made by an assistant surgeon that do not exceed a percentage of
the surgeon's allowable charge as specified in Cigna Reimbursement Policies. (For purposes of this limitation, allowable
charge means the amount payable to the surgeon prior to any reductions due to coinsurance or deductible amounts.)

Co-Surgeon

The maximum amount payable for charges made by co-surgeons will be limited to the amount specified in Cigna
Reimbursement Policies.

 

 

Out-of-Network Emergency Services Charges
1. Emergency services are covered at the In-Network cost-sharing level if services are received from a non-participating
(Out-of-Network) provider.

2. The allowable amount used in determining benefit payments for covered emergency services provided in the emergency
department of a non-participating (Out-of-Network) Hospital is the negotiated amount agreed to by the Out-of-Network
provider and Cigna, or if no amount is agreed upon, the greater of the following:

(i) the median amount negotiated with In-Network providers for the emergency service (excluding In-Network copay or
coinsurance);

(ii) the Maximum Reimbursable Charge; or

(iii) the amount payable under the Medicare program (not to exceed the provider’s billed charges).

The member is responsible for the applicable In-Network cost-sharing amounts. The member also is responsible for all

charges in excess of the allowable amount unless a negotiated amount is agreed to by the Out-of-Network provider and

Cigna.

 

 

 

BENEFIT HIGHLIGHTS IN-NETWORK OUT-OF-NETWORK

Lifetime Maximum Unlimited

 

 

The Percentage of Covered Expenses | 80% 60% of the Maximum Reimbursable
the Plan Pays Charge

Note:

"No charge" means an insured
person is not required to pay
Coinsurance.

 

 

 

 

 

14 myCigna.com
Case 2:20-cv-02460-MSN-cgc Document 1-1 Filed 06/26/20 Page 15o0f38 PagelD 25

6
Sables
)

Wé Cigna.

s
gam

 

BENEFIT HIGHLIGHTS IN-NETWORK OUT-OF-NETWORK

 

Maximum Reimbursable Charge

Maximum Reimbursable Charge is
determined based on the lesser of the
provider’s normal charge for a similar
service or supply; or

A percentage of a schedule that we Not Applicable 200%
have developed that is based upon a
methodology similar to a methodology
utilized by Medicare to determine the
allowable fee for similar services
within the geographic market. In some
cases, a Medicare based schedule will
not be used and the Maximum
Reimbursable Charge for covered
services is determined based on the
lesser of:
e the provider’s normal charge for a
similar service or supply; or

e the 80th percentile of charges made
by providers of such service or
supply in the geographic area where
it is received as compiled in a
database selected by the Insurance
Company.

Note:

The provider may bill you for the

difference between the provider’s

normal charge and the Maximum

Reimbursable Charge, in addition to

applicable deductibles and coinsurance.

Note:

Some providers forgive or waive the
cost share obligation (e.g. your
deductible and/or coinsurance) that this
plan requires you to pay. Waiver of
your required cost share obligation can
jeopardize your coverage under this
plan. For more details, see the
Exclusions Section.

 

 

 

 

 

 

15 myCigna.com
Case 2:20-cv-02460-MSN-cgc

1]
shee?
»

7? Cigna.

—

Document 1-1 Filed 06/26/20 Page 16 of 38 PagelD 26

 

BENEFIT HIGHLIGHTS

IN-NETWORK

OUT-OF-NETWORK

 

Calendar Year Deductible
Individual

Family Maximum

Family Maximum Calculation
Collective Deductible:

All family members contribute
towards the family deductible. An
individual cannot have claims
covered under the plan coinsurance
until the total family deductible has
been satisfied.

$1,500 per person

$3,000 per family

$1,500 per person

$3,000 per family

 

Combined Medical/Pharmacy
Calendar Year Deductible

Combined Medical/Pharmacy
Deductible: includes retail and home
delivery prescription drugs

Home Delivery Pharmacy Costs
Contribute to the Combined
Medical/Pharmacy Deductible

Yes

Yes

In-Network coverage only

In-Network coverage only

 

Combined Out-of-Pocket Maximum
for Medical and Pharmacy expenses

Individual
Family Maximum

Family Maximum Calculation

Collective Out-of-Pocket
Maximum:

All family members contribute
towards the family Out-of-Pocket.
An individual cannot have claims
covered at 100% until the total
family Out-of-Pocket has been
satisfied.

 

 

$3,000 per person
$6,000 per family

 

$3,000 per person
$6,000 per family

 

 

 

16

myCigna.com
Case 2:20-cv-02460-MSN-cgc Document 1-1 Filed 06/26/20 Page 17 of 38 PagelD 27

av 4s Ge

A Cigna.

 

BENEFIT HIGHLIGHTS

IN-NETWORK

OUT-OF-NETWORK

 

Combined Medical/Pharmacy Out-
of-Pocket Maximum

Combined Medical/Pharmacy Out-
of-Pocket: includes retail and home
delivery prescription drugs

Home Delivery Pharmacy Costs
Contribute to the Combined
Medical/Pharmacy Out-of-Pocket
Maximum

Yes

Yes

In-Network coverage only

In-Network coverage only

 

Physician’s Services
Primary Care Physician’s Office
Visit
Specialty Care Physician’s Office
Visits
Consultant and Referral
Physician’s Services

Note:

OB/GYN providers will be
considered either as a PCP or
Specialist, depending on how
the provider contracts with the
Insurance Company.

Surgery Performed in the Physician’s
Office

Second Opinion Consultations
(provided on a voluntary basis)

Allergy Treatment/Injections

Allergy Serum (dispensed by the
Physician in the office)

Medical Telehealth

80% after plan deductible

80% after plan deductible

80% after plan deductible
80% after plan deductible

80% after plan deductible
80% after plan deductible

80% after plan deductible

60% after plan deductible

60% after plan deductible

60% after plan deductible
60% after plan deductible

60% after plan deductible
60% after plan deductible

In-Network coverage only

 

Preventive Care
Note:
Includes coverage of additional
services, such as urinalysis, EKG,
and other laboratory tests,
supplementing the standard
Preventive Care benefit.

Routine Preventive Care - all ages

 

Immunizations - all ages

 

No charge
No charge

 

60% after plan deductible
60% after plan deductible

 

 

 

17

myCigna.com
Case 2:20-cv-02460-MSN-cgc Document 1-1 Filed 06/26/20 Page 18 of 38 PagelD 28

 

BENEFIT HIGHLIGHTS

IN-NETWORK

OUT-OF-NETWORK

 

Mammograms, PSA, PAP Smear

Preventive Care Related Services
(i.e. “routine” services)

Diagnostic Related Services (i.e.
“non-routine” services)

No charge

Subject to the plan’s x-ray & lab
benefit; based on place of service

60% after plan deductible

Subject to the plan’s x-ray & lab
benefit; based on place of service

 

Inpatient Hospital - Facility Services
Semi-Private Room and Board

Private Room

Special Care Units (ICU/CCU)

80% after plan deductible

Limited to the semi-private room
negotiated rate

Limited to the semi-private room
negotiated rate

Limited to the negotiated rate

60% after plan deductible

Limited to the semi-private room rate

Limited to the semi-private room rate

Limited to the ICU/CCU daily room
rate

 

Outpatient Facility Services
Operating Room, Recovery Room,
Procedures Room, Treatment Room
and Observation Room

80% after plan deductible

60% after plan deductible

 

Inpatient Hospital Physician’s
Visits/Consultations

80% after plan deductible

60% after plan deductible

 

Inpatient Hospital Professional
Services

Surgeon

Radiologist

Pathologist

Anesthesiologist

80% after plan deductible

60% after plan deductible

 

 

Outpatient Professional Services
Surgeon
Radiologist
Pathologist
Anesthesiologist

 

80% after plan deductible

 

60% after plan deductible

 

 

 

18

myCigna.com
Case 2:20-cv-02460-MSN-cgc

¥# Cigna.

Document 1-1 Filed 06/26/20 Page 19 of 38 PagelD 29

 

BENEFIT HIGHLIGHTS

IN-NETWORK

OUT-OF-NETWORK

 

Urgent Care Services
Physician’s Office Visit
Urgent Care Facility or Outpatient
Facility
Outpatient Professional Services
(radiology, pathology, physician)

X-ray and/or Lab performed at the
Urgent Care Facility (billed by the
facility as part of the UC visit)

Advanced Radiological Imaging (i.e.
MRIs, MRAs, CAT Scans, PET
Scans etc.)

80% after plan deductible
80% after plan deductible

80% after plan deductible

80% after plan deductible

80% after plan deductible

80% after plan deductible
80% after plan deductible

80% after plan deductible

80% after plan deductible

80% after plan deductible

 

Emergency Services
Physician’s Office Visit
Hospital Emergency Room

Outpatient Professional Services
(radiology, pathology, ER physician)

X-ray and/or Lab performed at the
Emergency Room Facility (billed by
the facility as part of the ER visit)

Independent X-ray and/or Lab
Facility in conjunction with an ER
visit

Advanced Radiological Imaging (i.e.
MRIs, MRAs, CAT Scans, PET
Scans etc.)

80% after plan deductible
80% after plan deductible

80% after plan deductible

80% after plan deductible

80% after plan deductible

80% after plan deductible

80% after plan deductible
80% after plan deductible

80% after plan deductible

80% after plan deductible

80% after plan deductible

80% after plan deductible

 

Ambulance

80% after plan deductible

80% after plan deductible

 

Inpatient Services at Other Health
Care Facilities
Includes Skilled Nursing Facility,
Rehabilitation Hospital and Sub-
Acute Facilities

Calendar Year Maximum:
120 days combined

80% after plan deductible

60% after plan deductible

 

Laboratory and Radiology Services
(includes pre-admission testing)

Physician’s Office Visit
Outpatient Hospital Facility

Independent X-ray and/or Lab
Facility

 

 

80% after plan deductible

80% after plan deductible
80% after plan deductible

 

60% after plan deductible

60% after plan deductible
60% after plan deductible

 

 

 

19

myCigna.com
Case 2:20-cv-02460-MSN-cgc Document 1-1 Filed 06/26/20 Page 20 of 38 PagelD 30

av fs,

4 Cigna.

—

 

BENEFIT HIGHLIGHTS

IN-NETWORK

OUT-OF-NETWORK

 

Advanced Radiological Imaging (i.e.
MRIs, MRAs, CAT Scans and PET
Scans)

Physician’s Office Visit
Inpatient Facility
Outpatient Facility

80% after plan deductible
80% after plan deductible
80% after plan deductible

60% after plan deductible
60% after plan deductible
60% after plan deductible

 

Outpatient Short-Term
Rehabilitative Therapy and
Chiropractic Services

Calendar Year Maximum:
50 days for all therapies combined

(The limit is not applicable to mental
health conditions.)

Includes:

Physical Therapy

Speech Therapy

Occupational Therapy
Cognitive Therapy
Chiropractic Therapy (includes
Chiropractors)

Calendar Year Maximum:
36 days
Pulmonary Rehab

80% after plan deductible

60% after plan deductible

 

Outpatient Cardiac Rehabilitation

Calendar Year Maximum:
36 days

80% after plan deductible

60% after plan deductible

 

Home Health Care

Calendar Year Maximum:
200 days (includes outpatient private
nursing when approved as Medically

Necessary)

(The limit is not applicable to Mental
Health and Substance Use Disorder
conditions.)

80% after plan deductible

60% after plan deductible

 

 

Hospice
Inpatient Services

Outpatient Services

(same coinsurance level as Home
Health Care)

 

80% after plan deductible
80% after plan deductible

 

60% after plan deductible
60% after plan deductible

 

 

 

20

myCigna.com
Case 2:20-cv-02460-MSN-cgc Document 1-1 Filed 06/26/20 Page 21 0f 38 PagelD 31

Né Cigna.

 

BENEFIT HIGHLIGHTS

IN-NETWORK.

OUT-OF-NETWORK

 

Bereavement Counseling

Services provided as part of Hospice
Care

Inpatient
Outpatient

Services provided by Mental Health
Professional

80% after plan deductible
80% after plan deductible
Covered under Mental Health Benefit

60% after plan deductible
60% after plan deductible
Covered under Mental Health Benefit

 

Maternity Care Services
Initial Visit to Confirm Pregnancy

Note:

OB/GYN providers will be
considered either as a PCP or
Specialist depending on how the
provider contracts with the Insurance
Company.

All subsequent Prenatal Visits,
Postnatal Visits and Physician’s
Delivery Charges (i.e. global
maternity fee)

Physician’s Office Visits in addition
to the global maternity fee when
performed by an OB/GYN or
Specialist

Delivery - Facility
(npatient Hospital, Birthing Center)

80% after plan deductible

80% after plan deductible

80% after plan deductible

80% after plan deductible

60% after plan deductible

60% after plan deductible

60% after plan deductible

60% after plan deductible

 

Abortion

Includes elective and non-elective
procedures

Physician’s Office Visit

 

 

80% after plan deductible

 

60% after plan deductible

 

 

Inpatient Facility 80% after plan deductible 60% after plan deductible
Outpatient Facility 80% after plan deductible 60% after plan deductible
Physician’s Services 80% after plan deductible 60% after plan deductible
21 myCigna.com

 
*
ste
=

Case 2:20-cv-02460-MSN-cgc

¥# Cigna.

Document 1-1 Filed 06/26/20 Page 22 of 38 PagelD 32

 

SEIN oh MSGi sb (Gie Win

IN-NETWORK

OUT-OF-NETWORK

 

Women’s Family Planning Services

Office Visits, Lab and Radiology
Tests and Counseling

Note:

Includes coverage for contraceptive
devices (¢.g., Depo-Provera and
Intrauterine Devices ([UDs)) as
ordered or prescribed by a physician.
Diaphragms also are covered when
services are provided in the
physician’s office.

Surgical Sterilization Procedures for
Tubal Ligation (excludes reversals)

Physician’s Office Visit
Inpatient Facility
Outpatient Facility

Physician’s Services

No charge

No charge
No charge
No charge
No charge

60% after plan deductible

60% after plan deductible
60% after plan deductible
60% after plan deductible
60% after plan deductible

 

 

Men’s Family Planning Services

Office Visits, Lab and Radiology
Tests and Counseling

Surgical Sterilization Procedures for
Vasectomy (excludes reversals)

Physician’s Office Visit
Inpatient Facility
Outpatient Facility

Physician’s Services

 

80% after plan deductible

80% after plan deductible
80% after plan deductible
80% after plan deductible
80% after plan deductible

 

60% after plan deductible

60% after plan deductible
60% after plan deductible
60% after plan deductible
60% after plan deductible

 

 

 

22

myCigna.com
=
am

Case 2:20-cv-02460-MSN-cgc Document 1-1 Filed 06/26/20 Page 23 of 38 PagelD 33

@,
a® ag le

7 Cigna.

 

BENEFIT HIGHLIGHTS
Infertility Treatment

IN-NETWORK

Coverage will be provided for the following services:
¢ Testing and treatment services performed in connection with an underlying medical condition.

e Testing performed specifically to determine the cause of infertility.

e Treatment and/or procedures performed specifically to restore fertility (e.g. procedures to correct an infertility

condition).
e Artificial Insemination etc.

OUT-OF-NETWORK

 

 

Physician’s Office Visit (Lab and
Radiology Tests, Counseling)

Inpatient Facility
Outpatient Facility
Physician’s Services
Lifetime Maximum:

$5,000 per member

Includes all related services billed
with an infertility diagnosis (i.e. x-
ray or lab services billed by an
independent facility).

Note: Excludes In-vitro, GIFT and
ZIFT,

80% after plan deductible

80% after plan deductible
80% after plan deductible
80% after plan deductible

60% after plan deductible

60% after plan deductible
60% after plan deductible
60% after plan deductible

 

Organ Transplants

Includes all medically appropriate, non-
experimental transplants

Physician’s Office Visit
Inpatient Facility

Physician’s Services

Lifetime Travel Maximum:
$10,000 per transplant

80% after plan deductible

100% at Lifesource center after plan
deductible, otherwise 80% after plan
deductible

100% at Lifesource center after plan
deductible, otherwise 80% after plan
deductible

No charge (only available when
using Lifesource facility)

60% after plan deductible
60% after plan deductible

60% after plan deductible

In-Network coverage only

 

Durable Medical Equipment

Calendar Year Maximum:
Unlimited

80% after plan deductible

60% after plan deductible

 

 

Breast Feeding Equipment and
Supplies
Note:
Includes the rental of one breast
pump per birth as ordered or
prescribed by a physician. Includes
related supplies.

 

No charge

 

60% after plan deductible

 

 

 

23

i

a.com
Case 2:20-cv-02460-MSN-cgc Document 1-1 Filed 06/26/20 Page 240f 38 PagelD 34

iia.

VW Cigna.

wm

 

 

BENEFIT HIGHLIGHTS

IN-NETWORK

OUT-OF-NETWORK

 

External Prosthetic Appliances

Calendar Year Maximum:
Unlimited

80% after plan deductible

60% after plan deductible

 

Eye Care Services

Note:

One eye exam every 12 months. Eye
exams and refractions billed with a
medical diagnosis process or
preventative routine process will be
paid at 100%, no deductible, no

copay.

100%

100%

 

Hearing Services
Note:
Includes hearing exams once every
24 months.

100%

60% after plan deductible

 

Wigs
Calendar Year Maximum:
$500

80% after plan deductible

80% after plan deductible

 

Nutritional Evaluation

Calendar Year Maximum:

3 visits per person however, the 3
visit limit will not apply to treatment
of mental health and substance use
disorder conditions.

Physician’s Office Visit
Inpatient Facility
Outpatient Facility

Physician’s Services

80% after plan deductible
80% after plan deductible
80% after plan deductible
80% after plan deductible

60% after plan deductible
60% after plan deductible
60% after plan deductible
60% after plan deductible

 

Dental Care

Limited to charges made for a
continuous course of dental treatment
started within six months of an injury to
teeth.

Physician’s Office Visit
Inpatient Facility
Outpatient Facility

Physician’s Services

 

80% after plan deductible
80% after plan deductible
80% after plan deductible
80% after plan deductible

 

60% after plan deductible
60% after plan deductible
60% after plan deductible
60% after plan deductible

 

 

 

24

myCigna.com
Case 2:20-cv-02460-MSN-cgc

4# Cigna.

Document 1-1 Filed 06/26/20 Page 25 of 38 PagelD 35

 

BENEFIT HIGHLIGHTS

IN-NETWORK

OUT-OF-NETWORK

 

TMJ Surgical and Non-Surgical

Always excludes appliances and
orthodontic treatment. Subject to
medical necessity.

 

Physician’s Office Visit 80% after plan deductible 60% after plan deductible
Inpatient Facility 80% after plan deductible 60% after plan deductible
Outpatient Facility 80% after plan deductible 60% after plan deductible
Physician’s Services 80% after plan deductible 60% after plan deductible

Obesity/Bariatric Surgery

Note:

Coverage is provided subject to

medical necessity and clinical

guidelines subject to any limitations

shown in the “Exclusions, Expenses

Not Covered and General Limitations”

section of this certificate.
Physician’s Office Visit 80% after plan deductible In-Network coverage only
Inpatient Facility 80% after plan deductible In-Network coverage only
Outpatient Facility 80% after plan deductible In-Network coverage only
Physician’s Services 80% after plan deductible In-Network coverage only

Surgical Professional Services
Lifetime Maximum:
$10,000

Note:

e Includes charges for surgeon only;
does not include radiologist,
anesthesiologist, etc.

 

Routine Foot Disorders

 

Not covered except for services
associated with foot care for diabetes
and peripheral vascular disease when
Medically Necessary.

 

Not covered except for services
associated with foot care for diabetes
and peripheral vascular disease when
Medically Necessary.

 

Treatment Resulting From Life Threatening Emergencies

Medical treatment required as a result of an emergency, such as a suicide attempt, will be considered a medical expense
until the medical condition is stabilized. Once the medical condition is stabilized, whether the treatment will be
characterized as either a medical expense or a mental health/substance use disorder expense will be determined by the
utilization review Physician in accordance with the applicable mixed services claim guidelines.

 

 

 

 

25

myCigna.com
Case 2:20-cv-02460-MSN-cgc Document 1-1 Filed 06/26/20 Page 26 of 38 PagelD 36

3¥# Cigna.

 

BENEFIT HIGHLIGHTS IN-NETWORK OUT-OF-NETWORK

Mental Health
Inpatient 80% after plan deductible 60% after plan deductible

Includes Acute Inpatient and
Residential Treatment

Calendar Year Maximum:
Unlimited

Outpatient
Outpatient - Office Visits 80% after plan deductible 60% after plan deductible
Includes individual, family and
group psychotherapy; medication

management, Behavioral
Telehealth consultation, etc.

Calendar Year Maximum:
Unlimited

Outpatient - All Other Services 80% after plan deductible 60% after plan deductible
Includes Partial Hospitalization,
Intensive Outpatient Services,

Behavioral Telehealth
consultation, etc.

Calendar Year Maximum:
Unlimited

 

 

 

 

 

 

26 myCigna.com
Case 2:20-cv-02460-MSN-cgc Document 1-1 Filed 06/26/20 Page 27 of 38 PagelD 37

4Né Cigna.

 

BENEFIT HIGHLIGHTS

IN-NETWORK

OUT-OF-NETWORK

 

Substance Use Disorder
Inpatient
Includes Acute Inpatient
Detoxification, Acute Inpatient

Rehabilitation and Residential
Treatment

Calendar Year Maximum:
Unlimited

Outpatient
Outpatient - Office Visits
Includes individual, family and
group psychotherapy; medication

management, Behavioral
Telehealth consultation, etc.

Calendar Year Maximum:
Unlimited

Outpatient - All Other Services
Includes Partial Hospitalization,
Intensive Outpatient Services,
Behavioral Telehealth
consultation, etc.

Calendar Year Maximum:
Unlimited

 

 

80% after plan deductible

80% after plan deductible

80% after plan deductible

 

60% after plan deductible

60% after plan deductible

60% after plan deductible

 

 

 

27

myCigna.com
Case 2:20-cv-02460-MSN-cgc Document 1-1 Filed 06/26/20 Page 28 of 38 PagelD 38

eee,
ayeee
AVA

Cigna.

 

Open Access Plus Medical Benefits

Certification Requirements - Out-of-Network
For You and Your Dependents

Pre-Admission Certification/Continued Stay Review for
Hospital Confinement

Pre-Admission Certification (PAC) and Continued Stay

Review (CSR) refer to the process used to certify the

Medical Necessity and length of a Hospital Confinement

when you or your Dependent require treatment in a

Hospital:

e as a registered bed patient, except for 48/96 hour maternity
stays;

e for a Partial Hospitalization for the treatment of Mental
Health or Substance Use Disorder;

e for Mental Health or Substance Use Disorder Residential
Treatment Services.

You or your Dependent should request PAC prior to any non-
emergency treatment in a Hospital described above. In the
case of an emergency admission, you should contact the
Review Organization within 48 hours after the admission. For
an admission due to pregnancy, you should call the Review
Organization by the end of the third month of pregnancy. CSR
should be requested, prior to the end of the certified length of
stay, for continued Hospital Confinement.

Covered Expenses incurred will not include the first $750 of
Hospital charges made for each separate admission to the
Hospital unless PAC is received: prior to the date of
admission; or in the case of an emergency admission,
within 48 hours after the date of admission.

Covered Expenses incurred for which benefits would
otherwise be payable under this plan for the charges listed
below will not include:

e Hospital charges for Bed and Board, for treatment listed
above for which PAC was performed, which are made for
any day in excess of the number of days certified through
PAC or CSR; and

e any Hospital charges for treatment listed above for which
PAC was requested, but which was not certified as
Medically Necessary.

PAC and CSR are performed through a utilization review
program by a Review Organization with which Cigna has
contracted.

In any case, those expenses incurred for which payment is
excluded by the terms set forth above will not be considered as
expenses incurred for the purpose of any other part of this
plan, except for the "Coordination of Benefits" section.

Outpatient Certification Requirements — Out-of-Network

Outpatient Certification refers to the process used to certify
the Medical Necessity of outpatient diagnostic testing and
outpatient procedures, including, but not limited to, those
listed in this section when performed as an outpatient in a
Free-standing Surgical Facility, Other Health Care Facility or
a Physician's office. You or your Dependent should call the
toll-free number on the back of your I.D. card to determine if
Outpatient Certification is required prior to any outpatient
diagnostic testing or procedures. Outpatient Certification is
performed through a utilization review program by a Review
Organization with which Cigna has contracted. Outpatient
Certification should only be requested for non-emergency
procedures or services, and should be requested by you or
your Dependent at least four working days (Monday through
Friday) prior to having the procedure performed or the service
rendered.

Covered Expenses incurred will not include the first $750 for
charges made for any outpatient diagnostic testing or
procedure performed unless Outpatient Certification is
received prior to the date the testing or procedure is
performed.

Covered Expenses incurred will not include expenses incurred
for charges made for outpatient diagnostic testing or
procedures for which Outpatient Certification was performed,
but, which was not certified as Medically Necessary.

In any case, those expenses incurred for which payment is
excluded by the terms set forth above will not be considered as
expenses incurred for the purpose of any other part of this
plan, except for the "Coordination of Benefits" section.

Diagnostic Testing and Outpatient Procedures
Including, but not limited to:

e Advanced radiological imaging -CT Scans, MRI, MRA or
PET scans.

e Hysterectomy.
HC-PAC44 12-15

Prior Authorization/Pre-Authorized

The term Prior Authorization means the approval that a
Participating Provider must receive from the Review
Organization, prior to services being rendered, in order for
certain services and benefits to be covered under this policy.

Services that require Prior Authorization include, but are not
limited to:

e inpatient Hospital services, except for 48/96 hour maternity
stays;

 

28

myCigna.com
Case 2:20-cv-02460-MSN-cgc Document 1-1 Filed 06/26/20 Page 29 of 38 PagelD 39

wiles °
AN€é Cigna.

 

* inpatient services at any participating Other Health Care
Facility;

e residential treatment;

e outpatient facility services;

e Partial Hospitalization;

° intensive outpatient programs;

e advanced radiological imaging;

e non-emergency ambulance;

* certain Medical Pharmaceuticals; or

e transplant services.

HC-PRA26 10-16

Covered Expenses

The term Covered Expenses means the expenses incurred by
or on behalf of a person for the charges listed below if they are
incurred after he becomes insured for these benefits. Expenses
incurred for such charges are considered Covered Expenses to
the extent that the services or supplies provided are
recommended by a Physician, and are Medically Necessary
for the care and treatment of an Injury or a Sickness, as
determined by Cigna. Any applicable Copayments,
Deductibles or limits are shown in The Schedule.

Covered Expenses

e charges made by a Hospital, on its own behalf, for Bed and
Board and other Necessary Services and Supplies; except
that for any day of Hospital Confinement, Covered
Expenses will not include that portion of charges for Bed
and Board which is more than the Bed and Board Limit
shown in The Schedule.

e charges for licensed ambulance service to or from the
nearest Hospital where the needed medical care and
treatment can be provided.

« charges made by a Hospital, on its own behalf, for medical
care and treatment received as an outpatient.

e charges made by a Free-Standing Surgical Facility, on its
own behalf for medical care and treatment.

e charges made on its own behalf, by an Other Health Care
Facility, including a Skilled Nursing Facility, a
Rehabilitation Hospital or a subacute facility for medical
care and treatment; except that for any day of Other Health
Care Facility confinement, Covered Expenses will not
include that portion of charges which are in excess of the
Other Health Care Facility Daily Limit shown in The
Schedule.

« charges made for Emergency Services and Urgent Care.

e charges made by a Physician or a Psychologist for
professional services.

e charges made by a Nurse, other than a member of your
family or your Dependent’s family, for professional nursing
service.

e charges made for anesthetics and their administration;
diagnostic x-ray and laboratory examinations; x-ray,
radium, and radioactive isotope treatment; chemotherapy;
blood transfusions; oxygen and other gases and their
administration.

e charges made for an annual prostate-specific antigen test

(PSA).

e charges made for laboratory services, radiation therapy and

other diagnostic and therapeutic radiological procedures.

e charges made for Family Planning, including medical
history, physical exam, related laboratory tests, medical
supervision in accordance with generally accepted medical
practices, other medical services, information and
counseling on contraception, implanted/injected
contraceptives, after appropriate counseling, medical
services connected with surgical therapies (tubal ligations,
vasectomies).

e charges made for the following preventive care services
(detailed information is available at www.healthcare.gov.):

(1) evidence-based items or services that have in effect a
rating of “A” or “B” in the current recommendations of
the United States Preventive Services Task Force;

(2) immunizations that have in effect a recommendation
from the Advisory Committee on Immunization
Practices of the Centers for Disease Control and
Prevention with respect to the Covered Person
involved;

(3) for infants, children, and adolescents, evidence-
informed preventive care and screenings provided for in
the comprehensive guidelines supported by the Health
Resources and Services Administration;

(4) for women, such additional preventive care and
screenings not described in paragraph (1) as provided
for in comprehensive guidelines supported by the
Health Resources and Services Administration.

e charges made for surgical or nonsurgical treatment of
Temporomandibular Joint Dysfunction.

e includes charges for the delivery of medical and health-
related consultations via secure telecommunications
technologies, including telephones and internet, when
delivered through a contracted medical telehealth provider.

 

29

myCigna.com
Case 2:20-cv-02460-MSN-cgc Document 1-1

4# Cigna.

Filed 06/26/20 Page 300f 38 PagelD 40

 

Covered Expenses — Mental Health and Substance Use
Disorder

e behavioral consultations and services via secure
telecommunications technologies that shall include video
capability, including telephones and internet, when
delivered through a behavioral provider.

Clinical Trials

This benefit plan covers routine patient care costs related to a

qualified clinical trial for an individual who meets the

following requirements:

(a) is eligible to participate in an approved clinical trial
according to the trial protocol with respect to treatment of
cancer or other life-threatening disease or condition; and

(b) either

« the referring health care professional is a participating
health care provider and has concluded that the
individual’s participation in such trial would be
appropriate based upon the individual meeting the
conditions described in paragraph (a); or

e the individual provides medical and scientific
information establishing that the individual’s
participation in such trial would be appropriate based
upon the individual meeting the conditions described in
paragraph (a).

For purposes of clinical trials, the term “life-threatening
disease or condition” means any disease or condition from
which the likelihood of death is probable unless the course of
the disease or condition is interrupted.

The clinical trial must meet the following requirements:
The study or investigation must:

e be approved or funded by any of the agencies or entities
authorized by federal law to conduct clinical trials;

e be conducted under an investigational new drug application
reviewed by the Food and Drug Administration; or

e involve a drug trial that is exempt from having such an
investigational new drug application.

Routine patient care costs are costs associated with the

provision of health care items and services including drugs,

items, devices and services otherwise covered by this benefit

plan for an individual who is not enrolled in a clinical trial

and, in addition:

* services required solely for the provision of the
investigational drug, item, device or service;

® services required for the clinically appropriate monitoring of
the investigational drug, device, item or service;

* services provided for the prevention of complications

arising from the provision of the investigational drug,
device, item or service; and

e reasonable and necessary care arising from the provision of
the investigational drug, device, item or service, including
the diagnosis or treatment of complications.

Routine patient care costs do not include:
e the investigational drug, item, device, or service, itself; or

e items and services that are provided solely to satisfy data
collection and analysis needs and that are not used in the
direct clinical management of the patient.

If your plan includes In-Network providers, Clinical trials
conducted by non-participating providers will be covered at
the In-Network benefit level if:

« there are not In-Network providers participating in the
clinical trial that are willing to accept the individual as a
patient, or

e the clinical trial is conducted outside the individual’s state
of residence.

Genetic Testing
Charges made for genetic testing that uses a proven testing
method for the identification of genetically-linked inheritable
disease. Genetic testing is covered only if:

* aperson has symptoms or signs of a genetically-linked
inheritable disease;

e it has been determined that a person is at risk for carrier
status as supported by existing peer-reviewed, evidence-
based, scientific literature for the development of a
genetically-linked inheritable disease when the results will
impact clinical outcome; or

e the therapeutic purpose is to identify specific genetic
mutation that has been demonstrated in the existing peer-
reviewed, evidence-based, scientific literature to directly
impact treatment options.

Pre-implantation genetic testing, genetic diagnosis prior to
embryo transfer, is covered when either parent has an
inherited disease or is a documented carrier of a genetically-
linked inheritable disease.

Genetic counseling is covered if a person is undergoing
approved genetic testing, or if a person has an inherited
disease and is a potential candidate for genetic testing. Genetic
counseling is limited to 3 visits per calendar year for both pre-
and post-genetic testing. The visit limit does not apply to
genetic counseling related to treatment of mental health and/or
substance use disorders.

Nutritional Evaluation

Charges made for nutritional evaluation and counseling when
diet is a part of the medical management of a documented
organic disease.

 

30

myCigna.com
Case 2:20-cv-02460-MSN-cgc Document 1-1

TY
sheels

N€é Cigna.

Filed 06/26/20 Page 31o0f38 PagelD 41

 

Internal Prosthetic/Medical Appliances

Charges made for internal prosthetic/medical appliances that
provide permanent or temporary internal functional supports
for nonfunctional body parts are covered. Medically
Necessary repair, maintenance or replacement of a covered
appliance is also covered.

HC-COV604 08-17

Obesity Treatment

e charges made for medical and surgical services only at
approved centers for the treatment or control of clinically
severe (morbid) obesity as defined below and if the services
are demonstrated, through existing peer reviewed, evidence
based, scientific literature and scientifically based
guidelines, to be safe and effective for the treatment or
control of the condition. Clinically severe (morbid) obesity
is defined by the National Heart, Lung and Blood Institute
(NHLBI) as a Body Mass Index (BMI) of 40 or greater
without comorbidities, or a BMI of 35-39 with
comorbidities. The following items are specifically
excluded:

e medical and surgical services to alter appearances or
physical changes that are the result of any medical or
surgical services performed for the treatment or control of
obesity or clinically severe (morbid) obesity; and

¢ weight loss programs or treatments, whether or not they
are prescribed or recommended by a Physician or under
medical supervision.

HC-COV2 04-10

vi

Orthognathic Surgery

e orthognathic surgery to repair or correct a severe facial
deformity or disfigurement that orthodontics alone can not
correct, provided;

¢ the deformity or disfigurement is accompanied by a
documented clinically significant functional impairment,
and there is a reasonable expectation that the procedure
will result in meaningful functional improvement; or

e the orthognathic surgery is Medically Necessary as a
result of tumor, trauma, disease; or

e the orthognathic surgery is performed prior to age 19 and
is required as a result of severe congenital facial
deformity or congenital condition.

Repeat or subsequent orthognathic surgeries for the same
condition are covered only when the previous orthognathic

surgery met the above requirements, and there is a high
probability of significant additional improvement as
determined by the utilization review Physician.

04-10
vi

HC-COV3

Cardiac Rehabilitation

e Phase II cardiac rehabilitation provided on an outpatient
basis following diagnosis of a qualifying cardiac condition
when Medically Necessary. Phase II is a Hospital-based
outpatient program following an inpatient Hospital
discharge. The Phase II program must be Physician directed
with active treatment and EKG monitoring.

Phase III and Phase IV cardiac rehabilitation is not covered.
Phase III follows Phase II and is generally conducted at a
recreational facility primarily to maintain the patient’s status
achieved through Phases I and II. Phase IV is an
advancement of Phase II which includes more active
participation and weight training.

04-10
Vi

HC-COV4

Home Health Services

° charges made for Home Health Services when you: require
skilled care; are unable to obtain the required care as an
ambulatory outpatient; and do not require confinement in a
Hospital or Other Health Care Facility.

Home Health Services are provided only if Cigna has
determined that the home is a medically appropriate setting.
If you are a minor or an adult who is dependent upon others
for nonskilled care and/or custodial services (e.g., bathing,
eating, toileting), Home Health Services will be provided
for you only during times when there is a family member or
care giver present in the home to meet your nonskilled care
and/or custodial services needs.

Home Health Services are those skilled health care services
that can be provided during visits by Other Health Care
Professionals. The services of a home health aide are
covered when rendered in direct support of skilled health
care services provided by Other Health Care Professionals.
A visit is defined as a period of 2 hours or less. Home
Health Services are subject to a maximum of 16 hours in
total per day. Necessary consumable medical supplies and
home infusion therapy administered or used by Other
Health Care Professionals in providing Home Health
Services are covered. Home Health Services do not include
services by a person who is a member of your family or
your Dependent’s family or who normally resides in your

 

31

myCigna.com
Case 2:20-cv-02460-MSN-cgc Document 1-1

aif,

A€ Cigna.

Filed 06/26/20 Page 32 0f 38 PagelD 42

 

house or your Dependent’s house even if that person is an
Other Health Care Professional. Skilled nursing services or
private duty nursing services provided in the home are
subject to the Home Health Services benefit terms,
conditions and benefit limitations. Physical, occupational,
and other Short-Term Rehabilitative Therapy services
provided in the home are not subject to the Home Health
Services benefit limitations in the Schedule, but are subject
to the benefit limitations described under Short-term
Rehabilitative Therapy Maximum shown in The Schedule.

04-10
vi

HC-COVS

Hospice Care Services

¢ charges made for a person who has been diagnosed as
having six months or fewer to live, due to Terminal Illness,
for the following Hospice Care Services provided under a
Hospice Care Program:

e bya Hospice Facility for Bed and Board and Services and
Supplies;

« by a Hospice Facility for services provided on an
outpatient basis;

¢ by a Physician for professional services;

e bya Psychologist, social worker, family counselor or
ordained minister for individual and family counseling;

« for pain relief treatment, including drugs, medicines and
medical supplies;
e by an Other Health Care Facility for:

¢ part-time or intermittent nursing care by or under the
supervision of a Nurse;

¢ part-time or intermittent services of an Other Health
Care Professional;

e physical, occupational and speech therapy;

e medical supplies; drugs and medicines lawfully dispensed
only on the written prescription of a Physician; and
laboratory services; but only to the extent such charges
would have been payable under the policy if the person
had remained or been Confined in a Hospital or Hospice
Facility.

The following charges for Hospice Care Services are not
included as Covered Expenses:

e for the services of a person who is a member of your family
or your Dependent’s family or who normally resides in your
house or your Dependent’s house;

e for any period when you or your Dependent is not under the
care of a Physician;

e for services or supplies not listed in the Hospice Care
Program;

e for any curative or life-prolonging procedures;

e to the extent that any other benefits are payable for those
expenses under the policy;

e for services or supplies that are primarily to aid you or your
Dependent in daily living.

04-10
Vi

HC-COV6

Mental Health and Substance Use Disorder Services

Mental Health Services are services that are required to treat
a disorder that impairs the behavior, emotional reaction or
thought processes. In determining benefits payable, charges
made for the treatment of any physiological conditions related
to Mental Health will not be considered to be charges made
for treatment of Mental Health.

Substance Use Disorder is defined as the psychological or
physical dependence on alcohol or other mind-altering drugs
that requires diagnosis, care, and treatment. In determining
benefits payable, charges made for the treatment of any
physiological conditions related to rehabilitation services for
alcohol or drug abuse or addiction will not be considered to be
charges made for treatment of Substance Use Disorder.

Inpatient Mental Health Services

Services that are provided by a Hospital while you or your
Dependent is Confined in a Hospital for the treatment and
evaluation of Mental Health. Inpatient Mental Health Services
include Mental Health Residential Treatment Services.

Mental Health Residential Treatment Services are services
provided by a Hospital for the evaluation and treatment of the
psychological and social functional disturbances that are a
result of subacute Mental Health conditions.

Mental Health Residential Treatment Center means an
institution which specializes in the treatment of psychological
and social disturbances that are the result of Mental Health
conditions; provides a subacute, structured, psychotherapeutic
treatment program, under the supervision of Physicians;
provides 24-hour care, in which a person lives in an open
setting; and is licensed in accordance with the laws of the
appropriate legally authorized agency as a residential
treatment center.

A person is considered confined in a Mental Health
Residential Treatment Center when she/he is a registered bed
patient in a Mental Health Residential Treatment Center upon
the recommendation of a Physician.

 

32

myCigna.com
Case 2:20-cv-02460-MSN-cgc Document 1-1

4 Cigna.

am

==

 

Filed 06/26/20 Page 33 0f 38 PagelD 43

 

Outpatient Mental Health Services

Services of Providers who are qualified to treat Mental Health
when treatment is provided on an outpatient basis, while you
or your Dependent is not Confined in a Hospital, and is
provided in an individual, group or Mental Health Partial
Hospitalization or Intensive Outpatient Therapy Program.
Covered services include, but are not limited to, outpatient
treatment of conditions such as: anxiety or depression which
interfere with daily functioning; emotional adjustment or
concems related to chronic conditions, such as psychosis or
depression; emotional reactions associated with marital
problems or divorce; child/adolescent problems of conduct or
poor impulse control; affective disorders; suicidal or
homicidal threats or acts; eating disorders; or acute
exacerbation of chronic Mental Health conditions (crisis
intervention and relapse prevention) and outpatient testing and
assessment.

Mental Health Partial Hospitalization Services are rendered
not less than 4 hours and not more than 12 hours in any 24-
hour period by a certified/licensed Mental Health program in
accordance with the laws of the appropriate legally authorized
agency.

A Mental Health Intensive Outpatient Therapy Program
consists of distinct levels or phases of treatment that are
provided by a certified/licensed Mental Health program in
accordance with the laws of the appropriate, legally authorized
agency. Intensive Outpatient Therapy Programs provide a
combination of individual, family and/or group therapy in a
day, totaling nine or more hours in a week.

Inpatient Substance Use Disorder Rehabilitation Services

Services provided for rehabilitation, while you or your
Dependent is Confined in a Hospital, when required for the
diagnosis and treatment of abuse or addiction to alcohol and/or
drugs. Inpatient Substance Use Disorder Services include
Residential Treatment services.

Substance Use Disorder Residential Treatment Services
are services provided by a Hospital for the evaluation and
treatment of the psychological and social functional
disturbances that are a result of subacute Substance Use
Disorder conditions.

Substance Use Disorder Residential Treatment Center
means an institution which specializes in the treatment of
psychological and social disturbances that are the result of
Substance Use Disorder; provides a subacute, structured,
psychotherapeutic treatment program, under the supervision of
Physicians; provides 24-hour care, in which a person lives in
an open setting; and is licensed in accordance with the laws of
the appropriate legally authorized agency as a residential
treatment center.

A person is considered confined in a Substance Use Disorder
Residential Treatment Center when she/he is a registered bed

patient in a Substance Use Disorder Residential Treatment
Center upon the recommendation of a Physician.

Outpatient Substance Use Disorder Rehabilitation Services

Services provided for the diagnosis and treatment of
Substance Use Disorder or addiction to alcohol and/or drugs,
while you or your Dependent is not Confined in a Hospital,
including outpatient rehabilitation in an individual, or a
Substance Use Disorder Partial Hospitalization or Intensive
Outpatient Therapy Program.

Substance Use Disorder Partial Hospitalization Services are
rendered no less than 4 hours and not more than 12 hours in
any 24-hour period by a certified/licensed Substance Use
Disorder program in accordance with the laws of the
appropriate legally authorized agency.

A Substance Use Disorder Intensive Outpatient Therapy
Program consists of distinct levels or phases of treatment that
are provided by a certified/licensed Substance Use Disorder
program in accordance with the laws of the appropriate legally
authorized agency. Intensive Outpatient Therapy Programs
provide a combination of individual, family and/or group
therapy in a day, totaling nine, or more hours in a week.

Substance Use Disorder Detoxification Services

Detoxification and related medical ancillary services are
provided when required for the diagnosis and treatment of
addiction to alcohol and/or drugs. Cigna will decide, based on
the Medical Necessity of each situation, whether such services
will be provided in an inpatient or outpatient setting.
Exclusions

The following are specifically excluded from Mental Health
and Substance Use Disorder Services:

* treatment of disorders which have been diagnosed as
organic mental disorders associated with permanent
dysfunction of the brain.

e developmental disorders, including but not limited to,
developmental reading disorders, developmental arithmetic
disorders, developmental language disorders or
developmental articulation disorders.

e counseling for activities of an educational nature.

* counseling for borderline intellectual functioning.

e counseling for occupational problems.

e counseling related to consciousness raising.

e vocational or religious counseling.

e LQ. testing.

e custodial care, including but not limited to geriatric day
care.

¢ psychological testing on children requested by or for a
school system.

 

33

myCigna.com
Case 2:20-cv-02460-MSN-cgc Document 1-1

wile,

Aé Cigna.

Filed 06/26/20 Page 34o0f 38 PagelD 44

 

¢ occupational/recreational therapy programs even if
combined with supportive therapy for age-related cognitive
decline.

HC-COV481 12-15

Durable Medical Equipment

* charges made for purchase or rental of Durable Medical
Equipment that is ordered or prescribed by a Physician and
provided by a vendor approved by Cigna for use outside a
Hospital or Other Health Care Facility. Coverage for repair,
replacement or duplicate equipment is provided only when
required due to anatomical change and/or reasonable wear
and tear. All maintenance and repairs that result from a
person’s misuse are the person’s responsibility. Coverage
for Durable Medical Equipment is limited to the lowest-cost
alternative as determined by the utilization review
Physician.

Durable Medical Equipment is defined as items which are

designed for and able to withstand repeated use by more than

one person; customarily serve a medical purpose; generally
are not useful in the absence of Injury or Sickness; are
appropriate for use in the home; and are not disposable. Such
equipment includes, but is not limited to, crutches, hospital
beds, respirators, wheel chairs, and dialysis machines.

Durable Medical Equipment items that are not covered
include but are not limited to those that are listed below:

e Bed Related Items: bed trays, over the bed tables, bed
wedges, pillows, custom bedroom equipment, mattresses,
including nonpower mattresses, custom mattresses and
posturepedic mattresses.

* Bath Related Items: bath lifts, nonportable whirlpools,
bathtub rails, toilet rails, raised toilet seats, bath benches,
bath stools, hand held showers, paraffin baths, bath mats,
and spas.

e Chairs, Lifts and Standing Devices: computerized or
gyroscopic mobility systems, roll about chairs, geriatric
chairs, hip chairs, seat lifts (mechanical or motorized),
patient lifts (mechanical or motorized ~ manual hydraulic
lifts are covered if patient is two-person transfer), and auto
tilt chairs.

e Fixtures to Real Property: cciling lifts and wheelchair
ramps.

e Car/Van Modifications.

e Air Quality Items: room humidifiers, vaporizers, air
purifiers and electrostatic machines.

e Blood/Injection Related Items: blood pressure cuffs,
centrifuges, nova pens and needleless injectors.

e Other Equipment: heat lamps, heating pads, cryounits,
cryotherapy machines, electronic-controlled therapy units,
ultraviolet cabinets, sheepskin pads and boots, postural
drainage board, AC/DC adaptors, enuresis alarms, magnetic
equipment, scales (baby and adult), stair gliders, elevators,
saunas, any exercise equipment and diathermy machines.

04-10
v2

External Prosthetic Appliances and Devices

e charges made or ordered by a Physician for: the initial
purchase and fitting of external prosthetic appliances and
devices available only by prescription which are necessary
for the alleviation or correction of Injury, Sickness or
congenital defect. Coverage for External Prosthetic
Appliances is limited to the most appropriate and cost
effective alternative as determined by the utilization review
Physician.

External prosthetic appliances and devices shall include

prostheses/prosthetic appliances and devices, orthoses and

orthotic devices; braces; and splints.

Prostheses/Prosthetic Appliances and Devices

Prostheses/prosthetic appliances and devices are defined as
fabricated replacements for missing body parts.
Prostheses/prosthetic appliances and devices include, but are
not limited to:

* basic limb prostheses;

e terminal devices such as hands or hooks; and
° speech prostheses.

Orthoses and Orthotic Devices

Orthoses and orthotic devices are defined as orthopedic
appliances or apparatuses used to support, align, prevent or
correct deformities. Coverage is provided for custom foot
orthoses and other orthoses as follows:

e Nonfoot orthoses — only the following nonfoot orthoses are
covered:

rigid and semirigid custom fabricated orthoses;

e semirigid prefabricated and flexible orthoses; and

rigid prefabricated orthoses including preparation, fitting
and basic additions, such as bars and joints.

e Custom foot orthoses — custom foot orthoses are only
covered as follows:

¢ for persons with impaired peripheral sensation and/or
altered peripheral circulation (e.g. diabetic neuropathy
and peripheral vascular disease);

 

34

myCigna.com
Case 2:20-cv-02460-MSN-cgc Document 1-1

208,
sheess

A€ Cigna.

Filed 06/26/20 Page 350f38 PagelD 45

 

e when the foot orthosis is an integral part of a leg brace
and is necessary for the proper functioning of the brace;

e when the foot orthosis is for use as a replacement or
substitute for missing parts of the foot (e.g. amputated
toes) and is necessary for the alleviation or correction of
Injury, Sickness or congenital defect; and

for persons with neurologic or neuromuscular condition
(e.g. cerebral palsy, hemiplegia, spina bifida) producing
spasticity, malalignment, or pathological positioning of
the foot and there is reasonable expectation of
improvement.

The following are specifically excluded orthoses and orthotic
devices:

e prefabricated foot orthoses;

e cranial banding and/or cranial orthoses. Other similar
devices are excluded except when used postoperatively for
synostotic plagiocephaly. When used for this indication, the
cranial orthosis will be subject to the limitations and
maximums of the External Prosthetic Appliances and
Devices benefit;

e orthosis shoes, shoe additions, procedures for foot
orthopedic shoes, shoe modifications and transfers;

e orthoses primarily used for cosmetic rather than functional
reasons; and

e orthoses primarily for improved athletic performance or
sports participation.

Braces

A Brace is defined as an orthosis or orthopedic appliance that

supports or holds in correct position any movable part of the
body and that allows for motion of that part.

The following braces are specifically excluded: Copes
scoliosis braces.

Splints

A Splint is defined as an appliance for preventing movement
of a joint or for the fixation of displaced or movable parts.

Coverage for replacement of external prosthetic appliances
and devices is limited to the following:

e replacement due to regular wear. Replacement for damage
due to abuse or misuse by the person will not be covered.

e replacement will be provided when anatomic change has
rendered the external prosthetic appliance or device
ineffective. Anatomic change includes significant weight
gain or loss, atrophy and/or growth.

e Coverage for replacement is limited as follows:

* no more than once every 24 months for persons 19 years
of age and older;

e no more than once every 12 months for persons 18 years
of age and under; and

¢ replacement due to a surgical alteration or revision of the
site.
The following are specifically excluded external prosthetic
appliances and devices:

¢ external and internal power enhancements or power controls
for prosthetic limbs and terminal devices; and

e myoelectric prostheses peripheral nerve stimulators.

HC-COV9 04-10

Infertility Services

« charges made for services related to diagnosis of infertility
and treatment of infertility once a condition of infertility has
been diagnosed. Services include, but are not limited to:
infertility drugs which are administered or provided by a
Physician; approved surgeries and other therapeutic
procedures that have been demonstrated in existing peer-
reviewed, evidence-based, scientific literature to have a
reasonable likelihood of resulting in pregnancy; laboratory
tests; sperm washing or preparation; artificial insemination;
diagnostic evaluations; and the services of an embryologist.

Infertility is defined as the inability of opposite sex partners to

achieve conception after one year of unprotected intercourse;

or the inability of a woman to achieve conception after six
trials of artificial insemination over a one-year period. This
benefit includes diagnosis and treatment of both male and
female infertility.

However, the following are specifically excluded infertility

services:

e reversal of male and female voluntary sterilization;

infertility services when the infertility is caused by or
related to voluntary sterilization;

e donor charges and services;

* cryopreservation of donor sperm and eggs; and

° any experimental, investigational or unproven infertility
procedures or therapies;

e gamete intrafallopian transfer (GIFT); in vitro fertilization
(IVF); and zygote intrafallopian transfer (ZIFT).

HC-COV11 04-10

v2M

 

35

myCigna.com
Case 2:20-cv-02460-MSN-cgc Document 1-1 Filed 06/26/20 Page 36 of 38 PagelD 46

4@ Cigna.

 

Short-Term Rehabilitative Therapy and Chiropractic

Care Services

e charges made for Short-term Rehabilitative Therapy that is
part of a rehabilitative program, including physical, speech,
occupational, cognitive, osteopathic manipulative, and
pulmonary rehabilitation therapy, when provided in the
most medically appropriate setting. Also included are
services that are provided by a chiropractic Physician when
provided in an outpatient setting. Services of a chiropractic
Physician include the conservative management of acute
neuromusculoskeletal conditions through manipulation and
ancillary physiological treatment that is rendered to restore
motion, reduce pain and improve function.

The following limitation applies to Short-term Rehabilitative
Therapy and Chiropractic Care Services:

e occupational therapy is provided only for purposes of
enabling persons to perform the activities of daily living
after an Injury or Sickness.

Short-term Rehabilitative Therapy and Chiropractic Care
services that are not covered include but are not limited to:

° sensory integration therapy, group therapy; treatment of
dyslexia; behavior modification or myofunctional therapy
for dysfluency, such as stuttering or other involuntarily
acted conditions without evidence of an underlying medical
condition or neurological disorder;

e treatment for functional articulation disorder such as
correction of tongue thrust, lisp, verbal apraxia or
swallowing dysfunction that is not based on an underlying
diagnosed medical condition or Injury;

¢ maintenance or preventive treatment consisting of routine,
long term or non-Medically Necessary care provided to
prevent recurrences or to maintain the patient’s current
status;

The following are specifically excluded from Chiropractic
Care Services:

e services of a chiropractor which are not within his scope of
practice, as defined by state law;

¢ charges for care not provided in an office setting;

e vitamin therapy.

If multiple outpatient services are provided on the same day
they constitute one day.

HC-COV12 04-10
v1

Breast Reconstruction and Breast Prostheses

e charges made for reconstructive surgery following a
mastectomy, if the insured chooses to have surgery, and in

the manner chosen by the insured and Physician. Services
and benefits include:

* surgical services for reconstruction of the breast on which
surgery was performed;

e surgical services for reconstruction of the nondiseased
breast to produce symmetrical appearance;

e postoperative breast prostheses; and

e mastectomy bras and external prosthetics, limited to the
lowest cost alternative available that meets external
prosthetic placement needs.

During all stages of mastectomy, treatment of physical
complications, including lymphedema therapy are covered.

Cosmetic Surgery

Charges made for cosmetic surgery or therapy to repair or
correct severe facial disfigurements or severe physical
deformities that are congenital or result from developmental
abnormalities (other than abnormalities of the jaw or TMJ
disorder), tumors, trauma, disease or the complications of
Medically Necessary non-cosmetic surgery.

Reconstructive surgery for correction of congenital birth
defects or developmental abnormalities must be performed
prior to your attainment of age 19. Repeat or subsequent
surgeries for the same condition are covered only when there
is the probability of significant additional improvement, as
determined by Cigna.

HC-COV14 04-10
vi

Transplant Services

e charges made for human organ and tissue Transplant
services which include solid organ and bone marrow/stem
cell procedures at designated facilities throughout the
United States or its territories. This coverage is subject to
the following conditions and limitations.

Transplant services include the recipient’s medical, surgical
and Hospital services; inpatient immunosuppressive
medications; and costs for organ or bone marrow/stem cell
procurement. Transplant services are covered only if they are
required to perform any of the following human to human
organ or tissue transplants: allogeneic bone marrow/stem cell,
autologous bone marrow/stem cell, comea, heart, heart/lung,
kidney, kidney/pancreas, liver, lung, pancreas or intestine
which includes small bowel-liver or multi-visceral.

All Transplant services, other than cornea, are covered at
100% when received at Cigna LIFESOURCE Transplant
Network® facilities. Cornea transplants are not covered at
Cigna LIFESOURCE Transplant Network® facilities.
Transplant services, including cornea, received at participating

 

myCigna.com
Case 2:20-cv-02460-MSN-cgc Document 1-1

S@ Cigna.

Filed 06/26/20 Page 37 of 38 PagelD 47

 

facilities specifically contracted with Cigna for those
Transplant services, other than Cigna LIFESOURCE
Transplant Network® facilities, are payable at the In-Network
level. Transplant services received at any other facilities,
including Non-Participating Providers and Participating
Providers not specifically contracted with Cigna for
Transplant services, are covered at the Out-of-Network level.

Coverage for organ procurement costs are limited to costs
directly related to the procurement of an organ, from a cadaver
or a live donor. Organ procurement costs shall consist of
surgery necessary for organ removal, organ transportation and
the transportation (refer to Transplant Travel Services),
hospitalization and surgery of a live donor. Compatibility
testing undertaken prior to procurement is covered if
Medically Necessary. Costs related to the search for, and
identification of a bone marrow or stem cell donor for an
allogeneic transplant are also covered.

Transplant Travel Services

Charges made for non-taxable travel expenses incurred by you
in connection with a preapproved organ/tissue transplant are
covered subject to the following conditions and limitations.
Transplant travel benefits are not available for cornea
transplants. Benefits for transportation and lodging are
available to you only if you are the recipient of a preapproved
organ/tissue transplant from a designated Cigna

LIFESOURCE Transplant Network® facility. The term
recipient is defined to include a person receiving authorized
transplant related services during any of the following:
evaluation, candidacy, transplant event, or post-transplant
care. Travel expenses for the person receiving the transplant
will include charges for: transportation to and from the
transplant site (including charges for a rental car used during a
period of care at the transplant facility); and lodging while at,
or traveling to and from the transplant site.

In addition to your coverage for the charges associated with
the items above, such charges will also be considered covered
travel expenses for one companion to accompany you. The
term companion includes your spouse, a member of your
family, your legal guardian, or any person not related to you,
but actively involved as your caregiver who is at least 18 years
of age. The following are specifically excluded travel
expenses: any expenses that if reimbursed would be taxable
income, travel costs incurred due to travel within 60 miles of
your home; food and meals; laundry bills; telephone bills;
alcohol or tobacco products; and charges for transportation
that exceed coach class rates.

These benefits are only available when the covered person is
the recipient of an organ/tissue transplant. Travel expenses for
the designated live donor for a covered recipient are covered
subject to the same conditions and limitations noted above.
Charges for the expenses of a donor companion are not

covered. No benefits are available when the covered person is
a donor.

HC-COV482 12-15

Medical Pharmaceuticals

The plan covers charges made for Medical Pharmaceuticals
that are administered in an Inpatient setting, Outpatient
setting, Physician’s office, or in a covered person's home.

Benefits under this section are provided only for Medical
Pharmaceuticals which, due to their characteristics (as
determined by Cigna), are required to be administered, or the
administration of which must be directly supervised, by a
qualified Physician. Benefits payable under this section
include Medical Pharmaceuticals whose administration may
initially, or typically, require Physician oversight but may be
self-administered under certain conditions specified in the
product’s FDA labeling.

Certain Medical Pharmaceuticals are subject to prior
authorization requirements or other coverage conditions.
Additionally, certain Medical Pharmaceuticals are subject to
step therapy requirements. This means that in order to receive
benefits for such Medical Pharmaceuticals, you are required to
try a different Medical Pharmaceutical and/or Prescription
Drug Product first.

The Cigna Business Decision Team determines whether
utilization management requirements or other coverage
conditions should apply to a Medical Pharmaceutical by
considering a number of factors, including, but not limited to,
clinical and economic factors. Clinical factors may include,
but are not limited to, the P&T Committee’s evaluations of the
place in therapy, relative safety or relative efficacy of Medical
Pharmaceuticals as well as whether utilization management
requirements should apply. Economic factors may include, but
are not limited to, the Medical Pharmaceutical’s cost
including, but not limited to, assessments on the cost
effectiveness of the Medical Pharmaceuticals and available
rebates. When considering a Medical Pharmaceutical for a
coverage status, the Business Decision Team reviews clinical
and economic factors regarding enrollees as a general
population across its book-of-business. Regardless of its
eligibility for coverage under your plan, whether a particular
Prescription Drug Product is appropriate for you or any of
your Dependents is a determination that is made by you (or
your Dependent) and the prescribing Physician.

The coverage criteria for a Medical Pharmaceutical may
change periodically for various reasons. For example, a
Medical Pharmaceutical may be removed from the market, a
new Medical Pharmaceutical in the same therapeutic class as a
Medical Pharmaceutical may become available, or other
market events may occur. Market events that may affect the

 

37

myCigna.com
Case 2:20-cv-02460-MSN-cgc Document 1-1 Filed 06/26/20 Page 38 of 38 PagelD 48

+
ae a ty

Ve Cigna.

x

 

coverage status of a Medical Pharmaceutical include, but are
not limited to, an increase in the cost of a Medical
Pharmaceutical.

HC-COV526 10-16

 

38

myCigna.com
